DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The Office Action is in response to the application filed November 15, 2022. Amended claims 1-14 and 20-21 are being examined on the merits herein. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-14 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US Patent No.11,123,318 (referred to as ‘318). Although the claims at issue are not identical, they are not patentably distinct from each other. The instant claims are drawn to a liquid pharmaceutical composition comprising diclofenac potassium. The patented claims are drawn to the method of making the diclofenac potassium liquid composition thereof. While the instant claims are drawn to a product and the patented claims are a method of making, the product claims are made by said method, therefore it would be obvious that the skilled artisan would arrive at the product of the instant invention. Thus, the instant application is obvious over said patent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 1-14 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Reiner (EP1159960).
 	At the outset, Examiner notes that the limitation regarding density of the composition (claims 4 and 21) are considered properties inherent in the disclosed active agent. "Products of identical chemical composition cannot have mutual exclusive properties." Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.

Reiner teaches pharmaceutical compositions for oral use containing diclofenac together with alkali metal carbonates and bicarbonates and particular flavouring substances, entirely palatable and free from any unpleasant taste or other side effects (abstract).  
Reiner teaches pharmaceutical compositions containing the sodium or potassium salt of [(2,6-dichloro-anilino)-2-phenyl]-2-acetic acid (more commonly known as diclofenac) in combination with sodium or potassium bicarbonates or mixtures thereof [0001].
Reiner teaches bicarbonates added to the compositions containing diclofenac is from 20 to 80 % by weight, based on the weight of the acid-form diclofenac [0010].
Reiner teaches  the addition of flavouring substances selected from mint, aniseed, ammonium glycyrrhizinate and mixtures thereof to the compositions containing the diclofenac salts and sodium or potassium bicarbonates produces a synergistic effect which completely eliminates all the above-mentioned side effects, providing pharmaceutical compositions which are entirely palatable (and/or drinkable in the case of those used for the preparation of solutions and/or suspensions) and free from aftertaste [0011].
Reiner teaches the following specific examples:

    PNG
    media_image1.png
    259
    557
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    653
    460
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    283
    478
    media_image3.png
    Greyscale

Regarding claim 11, Reiner teaches aspartame as the sweetener in the specific examples discussed above. 
Reiner does not teach the liquid formulations with sucralose as the sweetener, as required by the instant claim.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed aspartame as the sweetener as taught by Reiner and also employed sucralose to arrive at the instant invention. According to claim 8 of the instant invention, sucralose and aspartame are both considered sweeteners that may be employed in the diclofenac liquid formulations. Thus, one of ordinary skill in the art would find it obvious to substitute one sweetener over the other.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have varied the concentration of the components of the liquid composition. Generally, mere optimization of ranges will not support the, patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382 "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." MPEP 2114.04.
Regarding the limitations of claim 14, Reiner teaches compositions formulated as drops (examples 6 and 7 above). The reference does not specifically teach a kit for administration as required by said claim.
  	It would have been prima facie obvious to one of ordinary skill in the art to prepare a kit based on the prior art. The mere placement of such a formulation into a package would have been within the general knowledge of one of ordinary skill in the art at the time of the invention. Such a person would have been motivated to do so to facilitate manufacture and dissemination of the formulation to patients in need thereof and to facilitate patient compliance with a prescribed regimen by providing such a formulation in a portable container that can be transported and carried to allow for convenient dosing, as necessary. Furthermore, the subject matter printed on the label or package insert is does not provide for patentable distinction over what would have been suggested by the prior art because such instructions to literary work and, thus, are not covered by patent laws, but rather copyright laws. Even if such were covered by patent laws, such subject matter represents no more than a statement of intended use and does not impart any physical or otherwise material limitation to the claimed package that is either not present in the prior art or made obvious by the teachings of the prior art. It has been held that Applicant is not entitled to patent a known product by simply attaching a set of instructions to that product. See In re Ngai, 367 F.3d 1336, 70 U.S.P.Q.Zd 1862 (Fed. Cir. 2004).
Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 

Conclusion
Claims 1-14 and 20-21 are not allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR JAVANMARD whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627